Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Altshuler (US 20050154382 A1; 7/14/2005; cited in IDS).
Regarding claim 1, Altshuler teaches a light-based skin treatment device (Fig. 1B) comprising:
a treatment light source (Fig. 4C);
 a treatment light exit window via which, during operation, treatment light generated by the treatment light source is applied to skin of a user, wherein the treatment light exit window comprises an optically transparent material arranged to contact the skin during operation (Fig. 4C); and
an imaging unit comprising an image sensor arranged to generate an image of the skin during operation (Fig. 7-8);
an optical waveguide comprising a treatment light receiving surface, an imaging light exit surface and a main surface (Fig. 13A-13B), wherein:
said treatment light receiving surface is arranged to receive the treatment light so that the treatment light enters the waveguide at the treatment light receiving surface (Fig. 4C; Fig. 13A-13B; [0027]; [0131]);
said main surface comprises the treatment light exit window and is arranged to transmit the treatment light so that the treatment light exits the waveguide at the treatment light exit window (Fig. 4C; Fig. 13A-13B; [0027]; [0131]);
characterized in that said imaging light exit surface is arranged with respect to the main surface to receive light reflected at the main surface by total internal reflection at positions where, during operation, no skin is in contact with the main surface (Fig. 13A-13B; [0027]; [0128]);
said image sensor is arranged to receive from the imaging light exit surface light which is guided by total internal reflection from the main surface towards the imaging light exit surface (Fig. 13A-13B; [0027]; [0127]-[0128]).
Regarding claim 2, Altshuler teaches wherein the image sensor is arranged to generate the image based on parts of the light reflected at the main surface by total internal reflection at positions that are not in contact with skin during operation and attenuated light caused by frustrated total internal reflection of light at positions on the main surface in contact with skin during operation (Fig. 13A-13B; [0127]-[0128]).
Regarding claim 3, Altshuler teaches wherein the optical waveguide further comprises:
an imaging light reflection surface different from the main surface for reflecting at least part of the treatment light received by the treatment light receiving surface towards the main surface such that said reflected part of the treatment light is reflected towards the imaging light exit surface at the main surface by total internal reflection at positions where, during operation, no skin is in contact with the main surface (interpreted in light of instant Fig. 6, imaging light reflection surface 43; Altshuler Fig. 13A-13B; [0032]; [0034] “treatment energy…can be applied to the subsurface…in conjunction with monitoring one or more images of this region”; [0127]-[0128]).
Regarding claim 4, Altshuler teaches wherein the treatment light source and the imaging light reflecting surface are arranged with respect to the optical waveguide such that said part of the treatment light reflected form the imaging light reflecting surface is incident on the main surface at an angle less than a critical angle measured with respect to the main surface for the optical waveguide (Fig. 13A-13B; [0127]-[0128]).
Regarding claim 5, Altshuler teaches wherein the imaging unit further comprises an imaging light source different from the treatment light source ([0032]; [0034]);
the optical waveguide further comprises an imaging light receiving surface different from the treatment light receiving surface for receiving imaging light generated by the imaging light source (Fig. 13A-13B); and
the imaging light receiving surface is arranged with respect to the main surface such that imaging light received by the imaging light receiving surface is incident on the main surface and reflected towards the imaging light exit surface by total internal reflection at positions where, during operation, no skin is in contact with the main surface (Fig. 13A-13B; [0127]-[0128]). 
Regarding claim 6, Altshuler teaches wherein the imaging light source is arranged with respect to the optical waveguide such that the imaging light is incident on the main surface at an angle les than a critical angle measured with respect to the main surface for the optical waveguide (Fig. 13A-13B; [0127]-[0128]).
Regarding claim 7, Altshuler teaches a processing unit that is configured to receive the image from the image sensor and to process the received image (Fig. 9; Fig. 13A-13B, 1303; [0027] “image capture device”). 
Regarding claim 8, Altshuler teaches wherein the processing unit is configured to process the received image to determine a location of the light-based skin treatment device on the skin of the user ([0021]), determine an effect of the treatment light on the skin being treated ([0037]), and/or determine an operating parameter or a change in operating parameter for the treatment light source ([0102] “described image techniques can be utilized to control treatment results”).
Regarding claim 9, Altshuler teaches wherein the processing unit is configured to process the received image to identify features of the skin in contact with the treatment light exit window, and to determine the location of the light-based skin treatment device on the skin of the user based on the identified features of the skin ([0021]; [0037]; [0114]).
Regarding claim 10, Altshuler teaches wherein the processing unit is configured to process the received image to identify features of the skin in contact with the treatment light exit window, and to determine the location of the light-based skin treatment device on the skin of the user by comparing the identified features of the skin to one or more reference images associated with different locations on the skin (Fig. 11B; [0021]; [0037]; [0114]).
Regarding claim 11, Altshuler teaches wherein the processing unit is configured to process the received image to identify features of the skin in contact with the treatment light exit window, and to determine the location of the light-based skin treatment device on the skin by comparing the identified features of the skin to information on the features of the skin for different parts of the skin that is stored in a database (Fig. 11B; [0021]; [0037]; [0114]).

Allowable Subject Matter
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of claim 12 when taken as a whole, comprising, in addition to the other recited claim elements, a pressure sensor for measuring a pressure with which the treatment light exit window is pressed onto the skin of the user; wherein the processing unit is configured to process the measured pressure to determine an amount of distortion present in the received image due to the pressure. 
The prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of claim 13 when taken as a whole, comprising, in addition to the other recited claim elements, wherein the processing unit is further configured to process the received image to estimate an amount of distortion in the image due to a pressure with which the treatment light exit window is pressed on to the skin of the user, and to estimate the pressure with which the treatment light exit window is pressed on to the skin of the user based on the estimated distortion.
The prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of claim 14 when taken as a whole, comprising, in addition to the other recited claim elements, wherein the processing unit is further configured to process the received image to compensate for noise in the image due to contaminants on the treatment light exit window.
The prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of claim 15 when taken as a whole, comprising, in addition to the other recited claim elements, wherein the processing unit is further configured to process the received image to determine an amount of contaminants on the treatment light exit window, and to issue an alert to the user if the amount of contaminants is above a threshold amount.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/Primary Examiner, Art Unit 3792